       Case 3:20-cv-00741-TSL-RHW Document 1 Filed 11/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                JACKSON DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

        v.                                                    No. 3:20-cv-741 TSL-RPM
                                                                  ____________________

AN EASEMENT AND RIGHT-OF-WAY
OVER 0.002 ACRE OF LAND, MORE
OR LESS, IN RANKIN COUNTY,
MISSISSIPPI, and
GRAINCOMM II, LLC,
  a Delaware limited company,
Defendants.

                                        COMPLAINT

       1.      This is an action of a civil nature brought by the United States of America upon

the relation and for the use of the Tennessee Valley Authority for the taking of property under

the power of eminent domain and for the ascertainment and award of just compensation to the

owners and parties in interest.

       2.      The authority for the taking is the Tennessee Valley Authority Act of 1933,

as amended, 16 U.S.C. §§ 831 et seq.

       3.      The public use for which the property is taken is the erection, operation, and

maintenance of electric power transmission circuits and communication circuits.

       4.      The property interest to be acquired is a permanent easement and right-of-way.

       5.      The easement and right-of-way herein condemned is described in Attachment 1

hereto and made a part hereof.

       6.      The persons known to the Plaintiff to have or who may claim an interest in said

property are as follows:



                                                1
        Case 3:20-cv-00741-TSL-RHW Document 1 Filed 11/17/20 Page 2 of 2




        a. GrainComm II, LLC, a Delaware limited company, owns said property in fee simple

by virtue of a deed recorded in Deed Book 2017, page 13645, in the office of the Chancery Court

Clerk of Rankin County, Tennessee.

        b. County, City, and School taxes for 2020 are liens on said property.

        7.       A Declaration of Taking is being filed contemporaneously herewith.

            WHEREFORE, the Plaintiff demands that:

        (1) An Order be issued putting the Tennessee Valley Authority as agent of the United

States of America into immediate possession of the property condemned.

        (2) Just compensation for the property taken be ascertained in accordance with

Rule 71.1(h) of the Federal Rules of Civil Procedure.

        (3) A Judgment be entered confirming the vesting of title to the interests sought to

be condemned in the United States of America by virtue of the Declaration of Taking filed

herewith.

        (4) The Plaintiff have such other relief as may be lawful and proper.


                                                 Respectfully submitted,

                                                 s/Michael V. Bernier
                                                 Michael V. Bernier (MS BAR 103960)
                                                 James S. Chase (TN BPR #020578)
                                                 TVA GENERAL COUNSEL’S OFFICE
                                                 400 West Summit Hill Drive
                                                 Knoxville, Tennessee 37902-1401
                                                 Telephone      865.632.3045
                                                 Facsimile      865.632.2422
                                                 Email     mvbernier@tva.gov

                                                 Attorneys for Plaintiff
101577003




                                                 2
       Case 3:20-cv-00741-TSL-RHW Document 1-1 Filed 11/17/20 Page 1 of 1




                                                                             TRACT NO. PTFLO-36

A permanent easement and right-of-way, consisting of the perpetual right to enter and to erect,
maintain, repair, rebuild, operate, and patrol lines of transmission line structures with sufficient
wires and cables for electric power circuits and communication circuits, and all necessary
appurtenances, including guy wires, in, on, over, and across said right-of-way, together with the
perpetual right to clear said right-of-way and keep the same clear of structures (including but not
limited to flagpoles, solar panels, buildings, signboards, billboards), trees, brush, stored personal
property, and fire hazards, to destroy or otherwise dispose of such trees and brush; to prevent the
drilling or sinking of wells within the right-of-way; and to remove, destroy, or otherwise dispose
of any trees located beyond the limits of said right-of-way which in falling could come within
five feet of any transmission line structure or conductor located thereon, the Tennessee Valley
Authority to remain liable for any direct physical damage to the land and annual growing crops
resulting directly from the operations of the construction and maintenance forces of its agents
and employees in the erection and maintenance of or in exercising a right of ingress and egress to
said transmission line structures, all upon, under, over, and across the following-described land:

TRACT NO. PTFLO-36

A triangular tract of land located in Section 36, Township 7 North, Range 3 East, Rankin
County, State of Mississippi, as shown on a map entitled “Philadelphia – Langford Transmission
Line,” drawing LW-7728, sheet P28A, R.1, a reduced scale copy of which is attached to the
Declaration of Taking filed herein, the strip being more particularly described as follows:

Beginning at a 5/8 inch rebar, being a common corner between Sara Koon and GrainComm II,
LLC, and located 39.54 feet right of survey station 1+29.12; thence N. 0° 06' 2'' E., 10.47 feet to
a point; thence N. 89° 14' 00'' E., 18.44 feet to a point; thence S. 59° 52' 39'' W., 21.35 feet to the
Point of Beginning.

The tract of land described above contains 0.002 acres, more or less.

The above-described parcel of land is lying in the Southwest 1/4 of Section 36 Rankin County,
Township 7 North, Range 3 East.

The coordinates, distances and directions of lines are referred to the Mississippi East Coordinate
System, NAD83(2011) Horizontal Datum, NAVD88 Vertical Datum.

Record landowner as of the date of the filing of the Declaration of Taking —
GrainComm II, LLC (Deed Book 2017, page 13645)

Tax Map and Parcel No. J13 000064 00130
PPIN 079763
101569282




                                         ATTACHMENT 1
      Case 3:20-cv-00741-TSL-RHW Document 1-2 Filed 11/17/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                JACKSON DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

        v.                                                         3:20-cv-741-TSl-RPM
                                                               No. ____________________

AN EASEMENT AND RIGHT-OF-WAY
OVER 0.002 ACRE OF LAND, MORE
OR LESS, IN RANKIN COUNTY,
MISSISSIPPI, and
GRAINCOMM II, LLC,
  a Delaware limited company,
Defendants.

                  NOTICE OF FILING OF DECLARATION OF TAKING

      COMES NOW, the Tennessee Valley Authority, the authority empowered by law to

acquire in the name of the United States of America the property described in the Complaint of

similar title filed in this Court, by and through the undersigned counsel, and files the attached

Declaration of Taking (Doc. 2-1). The property interest taken in this action is an easement and

right-of-way described in Attachment 2 (Doc. 2-2). A map showing the location of the easement

and right-of-way taken is attached as Attachment 3 (Doc. 2-3).

       This 17th day of November, 2020.




                                                 1
       Case 3:20-cv-00741-TSL-RHW Document 1-2 Filed 11/17/20 Page 2 of 2




                                        Respectfully submitted,

                                        s/Michael V. Bernier
                                        Michael V. Bernier (MS BAR 103960)
                                        James S. Chase (TN BPR #020578)
                                        TVA GENERAL COUNSEL’S OFFICE
                                        400 West Summit Hill Drive
                                        Knoxville, Tennessee 37902-1401
                                        Telephone      865.632.3045
                                        Facsimile      865.632.2422
                                        Email     mvbernier@tva.gov

                                        Attorneys for Plaintiff
101586347




                                       2
      Case 3:20-cv-00741-TSL-RHW Document 1-3 Filed 11/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

        v.                                                        3:20-cv-741-TSl-RPM
                                                              No. ____________________

AN EASEMENT AND RIGHT-OF-WAY
OVER 0.002 ACRE OF LAND, MORE
OR LESS, IN RANKIN COUNTY,
MISSISSIPPI, and
GRAINCOMM II, LLC,
  a Delaware limited company,
Defendants.

                                 DECLARATION OF TAKING

       The Tennessee Valley Authority, the authority empowered by law to acquire in the name

of the United States of America the property described in the Complaint of similar title filed in

this Court, hereby files this Declaration of Taking pursuant to 40 U.S.C. §§ 3114-3118 (2012)

and declares that said property is hereby taken for the use of the United States of America acting

by and through its agent, the Tennessee Valley Authority, and further declares that:

       1.       The property interest taken in this action is the easement and right-of-way

described in Attachment 1 attached hereto and made a part hereof.

       2.       Five Hundred Dollars ($500) is the amount estimated by the Tennessee Valley

Authority to be just and liberal compensation for the easement and right-of-way taken. This

amount will be tendered into Court for the use of the persons entitled thereto.

       3.       A map showing the location of the easement and right-of-way taken is attached as

Attachment 2.




                                                 1
       Case 3:20-cv-00741-TSL-RHW Document 1-3 Filed 11/17/20 Page 2 of 2




        4.     The authority under which the easement and right-of-way is taken is the

Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831 et seq. The public use

for which the easement and right-of-way is taken is the erection, operation, and maintenance of

electric power transmission circuits and communication circuits.

        5.     The Tennessee Valley Authority is of the opinion that the ultimate award

probably will be within any limits prescribed by Congress on the price to be paid.

                                                TENNESSEE VALLEY AUTHORITY

                                                Respectfully submitted,

                                                s/Michael V. Bernier
                                                Michael V. Bernier (MS BAR 103960)
                                                James S. Chase (TN BPR #020578)
                                                TVA GENERAL COUNSEL’S OFFICE
                                                400 West Summit Hill Drive
                                                Knoxville, Tennessee 37902-1401
                                                Telephone      865.632.3045
                                                Facsimile      865.632.2422
                                                Email     mvbernier@tva.gov

                                                Attorneys for Plaintiff
101568180




                                                2
       Case 3:20-cv-00741-TSL-RHW Document 1-4 Filed 11/17/20 Page 1 of 1




                                                                             TRACT NO. PTFLO-36

A permanent easement and right-of-way, consisting of the perpetual right to enter and to erect,
maintain, repair, rebuild, operate, and patrol lines of transmission line structures with sufficient
wires and cables for electric power circuits and communication circuits, and all necessary
appurtenances, including guy wires, in, on, over, and across said right-of-way, together with the
perpetual right to clear said right-of-way and keep the same clear of structures (including but not
limited to flagpoles, solar panels, buildings, signboards, billboards), trees, brush, stored personal
property, and fire hazards, to destroy or otherwise dispose of such trees and brush; to prevent the
drilling or sinking of wells within the right-of-way; and to remove, destroy, or otherwise dispose
of any trees located beyond the limits of said right-of-way which in falling could come within
five feet of any transmission line structure or conductor located thereon, the Tennessee Valley
Authority to remain liable for any direct physical damage to the land and annual growing crops
resulting directly from the operations of the construction and maintenance forces of its agents
and employees in the erection and maintenance of or in exercising a right of ingress and egress to
said transmission line structures, all upon, under, over, and across the following-described land:

TRACT NO. PTFLO-36

A triangular tract of land located in Section 36, Township 7 North, Range 3 East, Rankin
County, State of Mississippi, as shown on a map entitled “Philadelphia – Langford Transmission
Line,” drawing LW-7728, sheet P28A, R.1, a reduced scale copy of which is attached to the
Declaration of Taking filed herein, the strip being more particularly described as follows:

Beginning at a 5/8 inch rebar, being a common corner between Sara Koon and GrainComm II,
LLC, and located 39.54 feet right of survey station 1+29.12; thence N. 0° 06' 2'' E., 10.47 feet to
a point; thence N. 89° 14' 00'' E., 18.44 feet to a point; thence S. 59° 52' 39'' W., 21.35 feet to the
Point of Beginning.

The tract of land described above contains 0.002 acres, more or less.

The above-described parcel of land is lying in the Southwest 1/4 of Section 36 Rankin County,
Township 7 North, Range 3 East.

The coordinates, distances and directions of lines are referred to the Mississippi East Coordinate
System, NAD83(2011) Horizontal Datum, NAVD88 Vertical Datum.

Record landowner as of the date of the filing of the Declaration of Taking —
GrainComm II, LLC (Deed Book 2017, page 13645)

Tax Map and Parcel No. J13 000064 00130
PPIN 079763
101569282




                                         ATTACHMENT 1
Case 3:20-cv-00741-TSL-RHW Document 1-5 Filed 11/17/20 Page 1 of 1




                                                                ATTACHMENT 2
                                                          
      Case 3:20-cv-00741-TSL-RHW Document 1-6 Filed 11/17/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION

UNITED STATES OF AMERICA
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY,
Plaintiff,

         v.                                                     No.3:20-cv-741-TSL-RPM
                                                                    ____________________

AN EASEMENT AND RIGHT-OF-WAY
OVER 0.002 ACRE OF LAND, MORE
OR LESS, IN RANKIN COUNTY,
MISSISSIPPI, and
GRAINCOMM II, LLC,
  a Delaware limited company,
Defendants.

                               NOTICE OF CONDEMNATION

TO:    GrainComm II, LLC, a Delaware limited company, c/o CT Corporation System
         (registered agent for service of process), 645 Lakeland East Drive, Suite 101,
         Flowood, Mississippi 39232


       Pursuant to Federal Rule of Civil Procedure 71.1(d)(2), you are hereby notified that the

Plaintiff has commenced the above-entitled action in the United States District Court for the

Southern District of Mississippi to condemn an easement and right-of-way on and over land in

which you have or claim an interest. Said land and the interest taken therein is described in

Attachment 1 which is attached hereto and made a part hereof.

       The authority for the taking is the Tennessee Valley Authority Act of 1933, as amended,

16 U.S.C. §§ 831 et seq.

       You are further notified that if you desire to present any objection or defense to the taking

of the property described in Attachment 1, you are required to file your answer with the Clerk of

the Court and to serve it on the Plaintiff’s attorney within 21 days after service of this notice

upon you. Your answer shall identify the property in which you claim to have an interest, state

                                                  1
       Case 3:20-cv-00741-TSL-RHW Document 1-6 Filed 11/17/20 Page 2 of 2




the nature and extent of the interest you claim, and state all of your objections and defenses to

the taking. Your failure to file and serve an answer constitutes a consent to the taking and to the

jurisdiction of the Court to proceed to hear the action and to fix the compensation.

        If you have no objection or defense to the taking of this property you may instead file

with the Clerk of the Court and serve on the Plaintiff’s attorneys a notice of appearance

designating the property in which you claim to be interested. Thereafter you will receive notice

of all proceedings in this action affecting the property. In the event of a trial of the issue of just

compensation, whether or not you have previously appeared or answered, you may present

evidence as to the amount of the compensation to be paid for your property, and you may share

in the distribution of the award.

        Federal Rule of Civil Procedure 71.1(d)(2)(B) requires that an address be provided within

the district in which this action is brought where the Plaintiff’s attorneys may be served. Such an

address is James S. Chase, Attorney, Tennessee Valley Authority, c/o Joshua L. Wooten

Manager, Customer Service Center, Tennessee Valley Authority, 3197 Brooks Road, Belden,

Mississippi 38826. However, Plaintiff prefers that service be made by mail addressed to James S.

Chase, Attorney, Tennessee Valley Authority, 400 West Summit Hill Drive, Knoxville,

Tennessee 37902-1401.

                                                    Respectfully submitted,

                                                    s/Michael V. Bernier
                                                    Michael V. Bernier (MS BAR 103960)
                                                    James S. Chase (TN BPR #020578)
                                                    TVA GENERAL COUNSEL’S OFFICE
                                                    400 West Summit Hill Drive
                                                    Knoxville, Tennessee 37902-1401
                                                    Telephone      865.632.3045
                                                    Facsimile      865.632.2422
                                                    Email     mvbernier@tva.gov

                                                    Attorneys for Plaintiff
101573881


                                                   2
       Case 3:20-cv-00741-TSL-RHW Document 1-7 Filed 11/17/20 Page 1 of 1




                                                                             TRACT NO. PTFLO-36

A permanent easement and right-of-way, consisting of the perpetual right to enter and to erect,
maintain, repair, rebuild, operate, and patrol lines of transmission line structures with sufficient
wires and cables for electric power circuits and communication circuits, and all necessary
appurtenances, including guy wires, in, on, over, and across said right-of-way, together with the
perpetual right to clear said right-of-way and keep the same clear of structures (including but not
limited to flagpoles, solar panels, buildings, signboards, billboards), trees, brush, stored personal
property, and fire hazards, to destroy or otherwise dispose of such trees and brush; to prevent the
drilling or sinking of wells within the right-of-way; and to remove, destroy, or otherwise dispose
of any trees located beyond the limits of said right-of-way which in falling could come within
five feet of any transmission line structure or conductor located thereon, the Tennessee Valley
Authority to remain liable for any direct physical damage to the land and annual growing crops
resulting directly from the operations of the construction and maintenance forces of its agents
and employees in the erection and maintenance of or in exercising a right of ingress and egress to
said transmission line structures, all upon, under, over, and across the following-described land:

TRACT NO. PTFLO-36

A triangular tract of land located in Section 36, Township 7 North, Range 3 East, Rankin
County, State of Mississippi, as shown on a map entitled “Philadelphia – Langford Transmission
Line,” drawing LW-7728, sheet P28A, R.1, a reduced scale copy of which is attached to the
Declaration of Taking filed herein, the strip being more particularly described as follows:

Beginning at a 5/8 inch rebar, being a common corner between Sara Koon and GrainComm II,
LLC, and located 39.54 feet right of survey station 1+29.12; thence N. 0° 06' 2'' E., 10.47 feet to
a point; thence N. 89° 14' 00'' E., 18.44 feet to a point; thence S. 59° 52' 39'' W., 21.35 feet to the
Point of Beginning.

The tract of land described above contains 0.002 acres, more or less.

The above-described parcel of land is lying in the Southwest 1/4 of Section 36 Rankin County,
Township 7 North, Range 3 East.

The coordinates, distances and directions of lines are referred to the Mississippi East Coordinate
System, NAD83(2011) Horizontal Datum, NAVD88 Vertical Datum.

Record landowner as of the date of the filing of the Declaration of Taking —
GrainComm II, LLC (Deed Book 2017, page 13645)

Tax Map and Parcel No. J13 000064 00130
PPIN 079763
101569282




                                         ATTACHMENT 1
                            Case 3:20-cv-00741-TSL-RHW Document 1-8 Filed 11/17/20 Page 1 of 1
-6 5HY                              &,9,/&29(56+((7
                                                                            3:20-cv-741-TSL-RPM
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

, D      3/$,17,))6                                                                                        '()(1'$176
          UNITED STATES OF AMERICA                                                                          An Easement and Right-of-Way over 0.002 Acre of Land, More or
          upon the relation and for the use of the                                                          Less, in Rankin County, Mississippi, and GrainComm II, LLC,
          TENNESSEE VALLEY AUTHORITY                                                                        a Delaware limited company
     E &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                        &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW Rankin
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127(      ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                       7+(75$&72)/$1',192/9('

     F $WWRUQH\V(Firm Name, Address, and Telephone Number)                                                 $WWRUQH\V(If Known)

         See page 2


,, %$6,62)-85,6',&7,21(Place an “X” in One Box Only)                                      ,,, &,7,=(16+,32)35,1&,3$/3$57,(6 (Place an “X” in One Box for Plaintiff
                                                                                                        (For Diversity Cases Only)                                        and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                      37) '()                                              37)     '()
        3ODLQWLII                            (U.S. Government Not a Party)                         &LWL]HQRI7KLV6WDWH         u     u         ,QFRUSRUDWHGor3ULQFLSDO3ODFH        u       u 
                                                                                                                                                    RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                               &LWL]HQRI$QRWKHU6WDWH          u     u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH      u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                             RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                   &LWL]HQRU6XEMHFWRID           u     u     )RUHLJQ1DWLRQ                        u       u 
                                                                                                   )RUHLJQ&RXQWU\
,9 1$785(2)68,7(Place an “X” in One Box Only)                                                                                            &OLFNKHUHIRU1DWXUHRI6XLW&RGH'HVFULSWLRQV
           &2175$&7                                            72576                                 )25)(,785(3(1$/7<                       %$1.5837&<                     27+(567$787(6
u   ,QVXUDQFH                    3(5621$/,1-85<            3(5621$/,1-85<         u 'UXJ5HODWHG6HL]XUH          u $SSHDO86&         u )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                  u 3HUVRQDO,QMXU\           RI3URSHUW\86&       u :LWKGUDZDO                u 4XL7DP 86&
u   0LOOHU$FW                   u $LUSODQH3URGXFW                  3URGXFW/LDELOLW\   u 2WKHU                              86&                     D
u   1HJRWLDEOH,QVWUXPHQW                 /LDELOLW\            u +HDOWK&DUH                                                                                u 6WDWH5HDSSRUWLRQPHQW
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                   3KDUPDFHXWLFDO                                              3523(57<5,*+76              u $QWLWUXVW
        (QIRUFHPHQWRI-XGJPHQW             6ODQGHU                      3HUVRQDO,QMXU\                                          u &RS\ULJKWV                u %DQNVDQG%DQNLQJ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶                3URGXFW/LDELOLW\                                        u 3DWHQW                    u &RPPHUFH
u   5HFRYHU\RI'HIDXOWHG                 /LDELOLW\            u $VEHVWRV3HUVRQDO                                           u 3DWHQW$EEUHYLDWHG      u 'HSRUWDWLRQ
       6WXGHQW/RDQV                u 0DULQH                            ,QMXU\3URGXFW                                            1HZ'UXJ$SSOLFDWLRQ   u 5DFNHWHHU,QIOXHQFHGDQG
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                    /LDELOLW\                                               u 7UDGHPDUN                      &RUUXSW2UJDQL]DWLRQV
u   5HFRYHU\RI2YHUSD\PHQW               /LDELOLW\             3(5621$/3523(57<                      /$%25                     62&,$/6(&85,7<               u &RQVXPHU&UHGLW
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH             u 2WKHU)UDXG             u )DLU/DERU6WDQGDUGV          u +,$ II                     86&RU
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH             u 7UXWKLQ/HQGLQJ             $FW                          u %ODFN/XQJ            u 7HOHSKRQH&RQVXPHU
u   2WKHU&RQWUDFW                        3URGXFW/LDELOLW\     u 2WKHU3HUVRQDO          u /DERU0DQDJHPHQW              u ',:&',::  J               3URWHFWLRQ$FW
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                    3URSHUW\'DPDJH           5HODWLRQV                    u 66,'7LWOH;9,            u &DEOH6DW79
u   )UDQFKLVH                             ,QMXU\                u 3URSHUW\'DPDJH         u 5DLOZD\/DERU$FW             u 56,  J                u 6HFXULWLHV&RPPRGLWLHV
                                     u 3HUVRQDO,QMXU\                 3URGXFW/LDELOLW\    u )DPLO\DQG0HGLFDO                                                 ([FKDQJH
                                              0HGLFDO0DOSUDFWLFH                                      /HDYH$FW                                                    u 2WKHU6WDWXWRU\$FWLRQV
       5($/3523(57<                     &,9,/5,*+76            35,621(53(7,7,216          u 2WKHU/DERU/LWLJDWLRQ          )('(5$/7$;68,76             u $JULFXOWXUDO$FWV
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV           +DEHDV&RUSXV             u (PSOR\HH5HWLUHPHQW           u 7D[HV 863ODLQWLII     u (QYLURQPHQWDO0DWWHUV
u   )RUHFORVXUH                  u 9RWLQJ                    u $OLHQ'HWDLQHH               ,QFRPH6HFXULW\$FW                RU'HIHQGDQW             u )UHHGRPRI,QIRUPDWLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW                u 0RWLRQVWR9DFDWH                                           u ,56²7KLUG3DUW\                $FW
u   7RUWVWR/DQG                u +RXVLQJ                        6HQWHQFH                                                        86&              u $UELWUDWLRQ
u   7RUW3URGXFW/LDELOLW\                $FFRPPRGDWLRQV        u *HQHUDO                                                                                     u $GPLQLVWUDWLYH3URFHGXUH
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV    u 'HDWK3HQDOW\                    ,00,*5$7,21                                                     $FW5HYLHZRU$SSHDORI
                                              (PSOR\PHQW               2WKHU                     u 1DWXUDOL]DWLRQ$SSOLFDWLRQ                                         $JHQF\'HFLVLRQ
                                     u $PHUZ'LVDELOLWLHV    u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ                                             u &RQVWLWXWLRQDOLW\RI
                                              2WKHU                 u &LYLO5LJKWV              $FWLRQV                                                         6WDWH6WDWXWHV
                                     u (GXFDWLRQ                 u 3ULVRQ&RQGLWLRQ
                                                                     u &LYLO'HWDLQHH
                                                                           &RQGLWLRQVRI
                                                                           &RQILQHPHQW
9 25,*,1(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u         5HPDQGHGIURP           u  5HLQVWDWHGRU        u  7UDQVIHUUHGIURP     u  0XOWLGLVWULFW               u 0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                             $SSHOODWH&RXUW             5HRSHQHG                  $QRWKHU'LVWULFW             /LWLJDWLRQ               /LWLJDWLRQ
                                                                                                                       (specify)                        7UDQVIHU                   'LUHFW)LOH
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                          TVA Act, as amended, 16 U.S.C. §§ 831, et seq.
9, &$86(2)$&7,21 %ULHIGHVFULSWLRQRIFDXVH
                                          Condemnation of an easement and right-of-way.
9,, 5(48(67(',1    u &+(&.,)7+,6,6$&/$66$&7,21                                                '(0$1'                                   &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     &203/$,17         81'(558/()5&Y3                                                                                                 -85<'(0$1'         u <HV      u 1R
9,,, 5(/$7('&$6( 6
                      (See instructions):
      ,)$1<                              -8'*(                                                                                            '2&.(7180%(5
'$7(                                                                    6,*1$785(2)$77251(<2)5(&25'
11/17/2020                                                             s/Michael V. Bernier
)252)),&(86(21/<
           No Fee Required
    5(&(,37                     $02817                                   $33/<,1*,)3                                      -8'*(                         0$*-8'*(
